 1    KELLER BENVENUTTI KIM LLP
      TOBIAS S. KELLER (Cal. Bar No. 151445)
 2    (tkeller@kbkllp.com)
      DARA L. SILVEIRA (Cal. Bar No. 274923)
 3    (dsilveira@kbkllp.com)
      650 California Street, Suite 1900
 4    San Francisco, California 94108
      Telephone: (415) 364-6793
 5    Facsimile: (650) 636-9251
 6    Attorneys for Anthony S. Levandowski,
      Debtor and Debtor in Possession
 7

 8                              UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                     SAN FRANCISCO DIVISION
11
                                                        Bankruptcy Case
12                                                      No. 20-30242 (HLB)
13                                                      Chapter 11
14
      In re:
15                                                      DEBTOR’S OMNIBUS REPLY IN
      ANTHONY SCOTT LEVANDOWSKI,                        SUPPORT OF MOTION TO
16                                                      APPROVE ISSUANCE OF
                                      Debtor.           PROMISSORY NOTES AS PAYMENT
17                                                      OF FEES AND EXPENSES OF
                                                        GOODWIN PROCTER LLP
18

19                                                      Date: February 11, 2021
                                                        Time: 10:00 a.m. (Pacific Time)
20                                                      Place: United States Bankruptcy Court
                                                               Courtroom 17, 16th Floor
21                                                             San Francisco, CA 94102

22

23             Anthony Scott Levandowski, as debtor and debtor in possession (the “Debtor”) in the
24   above-captioned chapter 11 case (the “Chapter 11 Case”), hereby files this reply brief in support
25   of the Motion to Approve Issuance of Promissory Notes as Payment of Fees and Expenses of
26   Goodwin Procter LLP (the “Motion”) [Docket No. 385] and in response to the oppositions filed
27   by the Google LLC (“Google”) [Docket No. 403], the United States Trustee [Docket No. 404],
28   and Uber Technologies, Inc. (“Uber”) [Docket No. 406] (each, an “Objection”) as follows:
     Page 2


 1

 2
                                                                   Contents
 3
     ARGUMENT .................................................................................................................................. 4
 4
               I.         Summary of Argument. .......................................................................................... 4
 5
               II.        Financing the Lawsuit Against Uber. ..................................................................... 5
 6
                          A.         Background: Why the Debtor Did Not Anticipate Needing
 7                                   Funding. ...................................................................................................... 5

 8                        A.         The Debtor Sufficiently Considered Available Alternatives. ..................... 6

 9                        B.         The Terms of the Note Are Favorable and In the Estate’s Interest. ........... 8

10                        C.         Debtor’s Conduct and Need for Financing. ................................................ 9

11             III.       Goodwin’s Retention. ........................................................................................... 11

12                        A.         Goodwin’s Fees Are, and Will Remain, Subject to Review. .................... 11

13                        B.         Nothing in the Bankruptcy Code Prohibits Goodwin from
                                     Accepting the Notes. ................................................................................. 12
14
                          C.         The Motion Is Fair to Goodwin and the Estate. ........................................ 15
15
                          CONCLUSION ..................................................................................................... 17
16

17

18
19

20

21

22

23

24

25

26

27

28
     Page 3

                                                     TABLE OF AUTHORITIES
 1   CASES
 2   Fann Contr., Inc. v. Garman Turner Gordon LLP, 593 B.R. 625, 628 (D. Nev. 2018) ............. 13
 3   In re Am. Resources Mgt. Corp., 51 B.R. 713, 719 (Bankr. D. Utah 1985) ................................. 13
 4   In re Ames Dept. Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990)........................................ 6
 5   In re Cedar Funding, Inc., Case No. Case No. 08-52709 (Bankr. N.D. Cal.) .............................. 13
 6   In re Knudsen Corp., 84 B.R. 668 (BAP 9th Cir. 1988) ................................................................ 11
 7   In re Molycorp, Inc., 562 B.R. 67, 75 n.35 (Bankr. D. Del. 2017) ............................................... 13
 8   In re Mosello, 195 B.R. 277, 289 (Bankr. S.D.N.Y. 1996) ............................................................ 6
 9   In re NewZoom, Case No. 15-31141 (HB) .................................................................................... 8
10   In re PG&E Corporation, Case No. 19-30088 (DM) ..................................................................... 8
11   In re Roamer Linen Supply, Inc., 30 B.R. 932, 935 (Bankr. S.D.N.Y. 1983) .............................. 13
12   In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) ................................................. 6
13   In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir. 1986) ............................................................. 6
14   In re W&W Protection Agency, Inc., 200 B.R. 615, 619-20 (Bankr. S.D. Ohio 1996) ................ 12
15   Savings Bank FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989) ............................... 6
16   STATUTES
17   11 U.S.C. §327(e) ......................................................................................................................... 13
18   11 U.S.C. §328(a) ......................................................................................................................... 13
19   11 U.S.C. §503(b)(1) .................................................................................................................... 14
20

21

22

23

24

25

26

27

28
     Page 4


 1                                             ARGUMENT

 2   I.       Summary of Argument.

 3            In some ways, this is a simple case. The Debtor has identified only approximately a

 4   dozen unsecured creditors and, but for his counsel and Google, his liquidated unsecured debt is

 5   less than $70,000. The Debtor could not afford to bond an appeal of a judgment for which he

 6   believes he is indemnified and sought this Court’s protection in order to settle out what was a

 7   three-party dispute between himself, his judgment creditor, and his indemnitor. Yet, when the

 8   amount at issue is rapidly approaching $200 million, and the other parties are Google and Uber,

 9   the case isn’t so simple.

10            The Debtor’s original plan was to immediately commence an arbitration that, the Debtor

11   hoped, would expediently and completely confirm his right to advancement from Uber. With the

12   advancement, the cost of prospective litigation would have been fully funded. Yet that plan

13   changed as parties started to negotiate and, between a mediation and agreements to consolidate

14   all issues into a single adversary proceeding before this Court, the Debtor realized that he would

15   need additional liquidity to see him through trial and case resolution. Accordingly, by

16   September the Debtor began working to determine his options to find such liquidity. He

17   considered the liquidation of existing assets, new borrowing, and contingency/litigation funding

18   solutions. Indeed, he identified various options and discussed them with his professionals (who

19   were already accruing receivables) and Google, his primary creditor. One option stood out as

20   offering the most flexibility to the estate and the lowest cost: The deal with Goodwin

21   memorialized in the Term Sheet.1

22            The Debtor believes the Google Objection is resolved, as discussed below. The

23   remaining Objections flag a host of issues. Neither of them seriously challenges the crux of the

24   Motion – that the Debtor wishes to issue the Notes on the terms set forth therein under the

25   authority of section 364(c)(1) of the Bankruptcy Code. Rather, they both question the propriety

26   ///

27
     1
           Terms used but not defined herein shall have the meanings ascribed to them in the
28   Motion.
     Page 5


 1   of the Debtor issuing the Notes to Goodwin. As this reply establishes, there is nothing in statute

 2   prohibiting Goodwin from accepting the Notes; and while courts have identified policy reasons

 3   that warrant scrutiny of the proposal, none of those policies is offended here. More important, an

 4   overarching policy of the Bankruptcy Code – permitting the rehabilitation of a debtor – is being

 5   served better and more efficiently than any of the other available alternatives.

 6   II.      Financing the Lawsuit Against Uber.

 7            A. Background: Why the Debtor Did Not Anticipate Needing Funding.

 8            At the inception of the Chapter 11 Case, at the beginning of March 2020, the Debtor did

 9   not contemplate that it would take more than a year to confirm his right to an advancement from

10   Uber. On the contrary, as explained in detail in his Motion to Compel Arbitration filed on March

11   30, 2020 [Docket No. 18], the Debtor sought and intended to resolve this issue in an accelerated

12   arbitration process. Had that process been completed, Uber’s obligation to fund the Google

13   judgment would have been established and no further proceedings with Uber would have been

14   permitted until the judgment became final and Uber advanced the full amount of the judgment.

15   Id. Only after those amounts were advanced was Uber then permitted to raise its argument that it

16   did not have the obligation to indemnity the Debtor. Id. Thus, the Debtor had every reason to

17   believe he would have sufficient resources to fund the Chapter 11 Case to completion.

18            Instead, after engaging and consulting with Google and Uber, in April the Debtor agreed

19   to mediate his disputes with Google and Uber and make substantial financial disclosures to them

20   in anticipation of the mediation2 (see Stipulation by and among the Debtor, Google LLC, and

21   Uber Technologies, Inc. for Mediation of Disputes and Related Relief [Docket No. 70]). The

22   mediation failed, and further discussions with Google and Uber led to the Debtor’s agreement to

23   allow all matters to be tried and resolved in Adversary Proceeding No. 20-03050 (the “AVP”)

24

25   2
             As required by the mediation stipulation, in the summer of 2020, the Debtor’s financial
     advisor established and populated a data room containing substantially all of the Debtor’s
26   information on his assets and liabilities and, with the other parties, the Debtor obtained additional
     information from third parties voluntarily or pursuant to orders issued by this Court pursuant to
27   Rule 2004 of the Federal Rules of Bankruptcy Procedure. Google and Uber have had access to
     the data room since its creation, along with their financial advisors, FTI Consulting, Inc. (for
28   Google) and Alvarez & Marsal (for Uber).
     Page 6


 1   now pending before this Court; Google thereafter sought and obtained authority to intervene in

 2   the AVP; and complex litigation commenced on an expedited basis. The AVP is scheduled to be

 3   tried at the end of April. The plan, timing and budget have thus changed materially.

 4            By September 2020, when the Debtor realized that he did not have the liquidity to finance

 5   the litigation through trial, he began to explore his options. Through counsel, he consulted with

 6   Google, the creditor holding over 95% of the liquidated claims in the Chapter 11 Case, about his

 7   options. For the reasons described in the Motion, he concluded that the estate’s interests would

 8   best be served by issuing Notes to Goodwin in lieu of borrowing from third-party lenders,

 9   obtaining litigation funding, or attempting to sell assets on a distressed basis. Setting aside

10   issues unique to Goodwin, which issues are discussed in the section III below, the Objections

11   raise few novel or problematic issues with respect to the financing itself.

12            B. The Debtor Sufficiently Considered Available Alternatives.

13            Both the United States Trustee and the Uber Objections assert that the Debtor has not met

14   his burden of establishing that he should be permitted to issue the Notes under section 364(c).

15   See United States Trustee Objection, ¶13; Uber Objection at 9-13. Yet the declaration submitted

16   in support of the Motion addresses the Debtor’s assets and liquidity, the search for debt

17   financing, and the terms upon which debt financing might otherwise become available.

18   Declaration of Allen Soong [Docket No. 387] (the “Soong Declaration”) at ¶¶4-7. The United

19   States Trustee’s Objection argues that the Soong Declaration did not provide a sufficiently

20   “specific factual demonstration” (at 3:1-2); while the Uber Objection questions the Debtor’s

21   judgment in seeking financing in lieu of liquidating assets (discussed below) and, more

22   pointedly, demands proof that Goodwin would attempt to withdraw if the Motion is not granted.

23            The suggestion that the Motion is inadequate from an evidentiary standpoint is neither

24   warranted by the law or under the facts on this Motion. Courts considering the question do not

25   require an exhaustive search for financing before seeking authority to borrow; rather, a debtor

26   need only demonstrate “by a good faith effort that credit was not available” without the

27   protections afforded to potential lenders by sections 364(c) or 364(d). See In re Mosello, 195

28   B.R. 277, 289 (Bankr. S.D.N.Y. 1996) (citing In re Snowshoe Co., 789 F.2d 1085, 1088 (4th Cir.
     Page 7


 1   1986)). Thus, “[t]he statute imposes no duty to seek credit from every possible lender before

 2   concluding that such credit is unavailable.” In re Ames Dept. Stores, Inc., 115 B.R. 34, 40

 3   (Bankr. S.D.N.Y. 1990) (holding that debtor made reasonable effort to secure financing when it

 4   selected the least onerous financing option from the remaining two lenders). Moreover, where

 5   few lenders likely can or will extend the necessary credit to a debtor, “it would be unrealistic and

 6   unnecessary to require [the debtor] to conduct an exhaustive search for financing.” In re Sky

 7   Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988), aff’d sub nom., Anchor Savings Bank

 8   FSB v. Sky Valley, Inc., 99 B.R. 117, 120 n.4 (N.D. Ga. 1989).

 9            The Debtor will have Mr. Soong at the hearing should further testimony be requested or

10   required. However, as stated in the Soong Declaration, the circumstances are straightforward:

11   The Debtor’s income will not support a “cash flow” loan, but as the Uber Objection points up,

12   the Debtor does have assets that he was prepared to pledge.3 This notwithstanding, the

13   indications of interest Mr. Soong received were demonstrably inferior to the terms of the Notes:

14   They would have required the Debtor to pledge substantially all of his assets as collateral (the

15   Notes would not be secured), and they would have required rates of return “of 30% per annum or

16   more.” Soong Declaration, ¶7. (It is also material to the Debtor that such prospective lenders

17   would likely be less flexible surrounding further negotiation or accommodations than Goodwin.)

18   Should he be required to testify, Mr. Soong can provide more specific information to support his

19   conclusion that “is in the estate’s interest to issue the Notes (as defined in the Motion) in lieu of

20   further pursuing third party financing “ Id., ¶8.4

21   ///

22   ///

23

24   3
             Included among the assets Mr. Soong presented to lenders were assets in his Roth IRA,
     notwithstanding his claim of exemption on such assets. Uber notes that the Debtor “may” be
25   able to liquidate those assets without penalty, but the Debtor has received advice that a penalty
     may be payable even if the assets were merely pledged. With recent changes to tax laws under
26   the CARES Act, the Debtor will continue to explore the underlying tax issues.
27   4
             Uber argues that part of the Debtor’s required showing is that Goodwin will cease to
     serve as counsel – i.e., will not voluntarily finance the case with its services – as part of its
28   showing. That argument is addressed in Section III below.
     Page 8


 1            C. The Terms of the Note Are Favorable and In the Estate’s Interest.

 2            The terms of the Notes are set forth in the Term Sheet attached to the Motion, with one

 3   revision. Although the Debtor consulted extensively with Google prior to filing the Motion

 4   (Motion at 5:4-6), not all issues Google raised were fully resolved at the time. See Google

 5   Objection. After further discussion, the Debtor agreed to modify the terms of the Note to

 6   provide for an interest rate of eight percent (8.0%) per annum rather than the twelve percent

 7   (12.0%) set forth in the Term Sheet. (Goodwin has agreed to the change.)

 8            The remaining terms must be considered in the overall context of the case. The AVP

 9   involves complex, expensive litigation over the Debtor’s claims under the Indemnity Agreement;

10   if the Debtor prevails, his recovery will dwarf the value of all of his other assets, and render the

11   Debtor and his estate solvent (or nearly so). As the Motion attests, Goodwin is willing to take

12   fee risk by deferring its fees and is prepared to allow the Debtor to use available cash to pay his

13   living expenses (as approved by the Court) and a substantial portion of the Other Professionals’

14   fees according to its negotiation with those professionals. See generally Term Sheet (“Permitted

15   Payments”).5 In exchange for those concessions, the Term Sheet provides two additional

16   protections to Goodwin – the estate will not encumber its assets unless the proceeds are

17   earmarked to pay Goodwin fees, and Goodwin will have priority for its deferred fees. It is those

18   accommodations that draw the most vehement objections from the United States Trustee and

19   Uber.

20            There are issues unique to the fact that Goodwin, rather than a third-party financier, will

21   receive the Notes. Those issues are discussed in Section III below. Setting aside those issues,

22   the protections afforded by the Term Sheet are wholly unremarkable. As the Soong Declaration

23   and common experience attest, any third-party financing would not only restrict the Debtor’s

24   ability to use cash proceeds of its assets but would take those assets as collateral. Any third-party

25   financing would require a debtor to live within an approved budget. Any third-party financing

26

27   5
            The Term Sheet also provides that any priority enjoyed by the holder of the Note would
     be subordinate to United States Trustee Fees and $50,000 for a chapter 7 trustee’s fees and
28   expenses.
     Page 9


 1   would include the priority rights expressly permitted by Congress in enacting section 364(c)(1)

 2   of the Bankruptcy Code. The Notes can be distinguished from what is available in the market

 3   only by their more favorable terms, i.e., unsecured rather than secured credit, and interest rates

 4   below the market Mr. Soong found (assuming that debt could be obtained at all).

 5            While the Debtor submits, and the evidence confirms, that the terms of the proposed

 6   Notes (including their superpriority status) are at or better than available in the market, the

 7   United States Trustee Objection argues that limiting chapter 7 trustee to a $50,000 “carve-out” is

 8   inappropriate. Superpriority, with a carve-out for a chapter 7 trustee, is common in chapter 11

 9   practice, including before this Court. E.g., In re PG&E Corporation, Case No. 19-30088 (DM)

10   [Docket No. 1091] (superpriority claim with $100,000 carve-out); In re NewZoom, Case No. 15-

11   31141 (HB) [Docket No. 91] (on second interim order, superpriority claim with $25,000 carve-

12   out). In the Chapter 11 Case, $50,000 should be sufficient for a chapter 7 trustee to evaluate the

13   status of the case, the aggregate amount of the Notes, and the value of the assets; if the trustee

14   were to conclude that the value of the assets exceeds the amount of the Notes, the trustee would

15   administer the case. If value of the assets were not sufficient to pay down the Notes, the trustee

16   would (and should) abandon those assets to Goodwin absent a (likely) agreement with Goodwin

17   to provide a further carve-out to the trustee.

18            D. Debtor’s Conduct and Need for Financing.

19            Unlike the Google and United States Trustee Objections, the Uber Objection contains a

20   number of assertions and significant amount of innuendo about the Debtor’s pre-petition

21   conduct. Had he the benefit of hindsight (particularly the abandonment of an accelerated

22   arbitration agreement to litigate all matters in the AVP), the Debtor might have done more to

23   maximize liquidity pre-petition. Yet the fact remains that he did not anticipate the course the

24   case has taken, and the estate now is short of liquidity and will be, through the relief requested in

25   the Motion or otherwise, financed by the professionals. The Term Sheet represents a rational

26   allocation of risk among the professionals, willingly agreed among the professionals. The need

27   for financing remains, regardless of the Debtor’s conduct.

28   ///
     Page 10


 1          Still, the Uber Objection cannot go unanswered. The Debtor indeed has other assets,

 2   which Uber knows well, having had months in the Debtor’s virtual data room. As indicated in

 3   the Soong Declaration, the investments are not liquid, and their forced liquidation would likely

 4   result in “deeply discounted” recoveries. Soong Declaration, ¶6. While Uber makes

 5   unsupported and untrue allegations about the Debtor’s intentions in making various investments

 6   (Uber Objection at 5:22-6:2), i.e., that the Debtor made them to frustrate creditors rather than in

 7   the anticipation of returns on those investments, the facts are far less salacious: The investments

 8   are identified, known, and in many cases, promising. For instance, Uber is unhappy that the

 9   Debtor invested in Pronto.ai, his current employer, but neglects to mention that Uber considers

10   Pronto.ai a sufficiently promising competitor that it felt compelled to specifically call Pronto.ai

11   out in its offering memorandum as a start-up “whose offerings may prove more effective than

12   our autonomous vehicle technologies.” See Form S-1 filed April 19, 2019 (https://www.sec.gov/

13   Archives/edgar/data/1543151/000119312519103850/d647752ds1.htm) at 25. Similarly, it

14   decries the Debtor’s alleged investment in a dissolved California LLC (Home Studio) owned by

15   his fiancée, presumably unaware that the investment was made in the reincorporated Delaware

16   entity, Home Studio Inc. See Delaware Secretary of State File No. 7838926

17   (https://icis.corp.delaware.gov/ecorp/entitysearch/NameSearch.aspx) (showing incorporation of

18   the Delaware corporation on February 6, 2020). That Uber disapproves of the Debtor’s

19   investments should not have any bearing on the Motion.

20          As to its argument regarding other assets, there are indeed a number of other assets that

21   the estate might pursue, including certain assets identified in the Uber Objection at page 4. The

22   Debtor has explored collection of certain of those assets, though he understands his judgment

23   would be questioned if he were to propose a compromise in recovering many of those assets.

24   They are litigation claims, however, and they are generally premised on proving a question that

25   ///

26   ///

27   ///

28   ///
     Page 11


 1   turns on the outcome of the AVP: Was the Debtor insolvent? None of those litigations is likely

 2   to be resolved unless and until the AVP is resolved.6 Whether or not there are issues surrounding

 3   transfers made prepetition, the estate is not in a position to recover those assets in the near future.

 4          Though not specifically so argued, the greater theme of the Uber Objection is that the

 5   Court should not defer to the Debtor’s judgment. The Debtor and his advisors are mindful of the

 6   concern the Court has shown over the Debtor’s management of the estate and, for that reason,

 7   have actively and often conferred with Google in considering the Debtor’s options and settling

 8   on the proposal set forth in the Term Sheet. (For reasons that should be self-evident, the Debtor

 9   did not consult with Uber about how best to assure that Goodwin would see the AVP through

10   trial.) In the absence of a creditors’ committee, the Debtor submits that Google’s implicit

11   support for the Motion is powerful evidence that his judgment in bringing the Motion is in the

12   best interest of the estate in this Chapter 11 Case.

13   III.   Goodwin’s Retention.

14          The United States Trustee and Uber both argue that, whether the Debtor might otherwise

15   incur debt, issuing the Notes to Goodwin is inappropriate because it would represent a reordering

16   of chapter 11 priorities in violation of the Bankruptcy Code. The Debtor disagrees, for the

17   reasons set forth below.

18          A. Goodwin’s Fees Are, and Will Remain, Subject to Review.

19          The Motion is a financing motion, not a retention motion, but the nature of the proposed

20   transaction is atypical. Accordingly, the Motion specifically addresses Goodwin’s role and its

21   agreement to section 330 review of its fees and expenses. See Motion at 5-6. The cases cited in

22   the Motion, B.U.M Intern. and Fann Contr., involved cases in which special circumstances

23   created confusion surrounding the Court’s authority to review fees (i.e., which standard

24   controlled – section 328(a) or section 330). The Objection filed by the United States Trustee

25   seeks confirmation that Goodwin’s fees and expenses would be reviewed under the standards

26

27   6
             This is not the case with the Debtor’s Roth IRA. However, as discussed above at note 3,
     assets held by the Roth IRA were included among the assets shown to prospective lenders by
28   Mr. Soong.
     Page 12


 1   fixed under section 330 of the Bankruptcy Code. See United States Trustee Objection, ¶16. The

 2   Debtor hereby confirms that this is indeed the parties’ intent. The Debtor’s counsel has invited

 3   the United States Trustee to propose modifications to the proposed order (Motion, Exhibit B) to

 4   the extent that further clarity is required.

 5           B. Nothing in the Bankruptcy Code Prohibits Goodwin from Accepting the Notes.

 6           The Notes are fair, even beneficial, to the estate. If the Notes were issued to a third-party

 7   lender, rather than to Goodwin, it is hard to imagine a plausible objection to their issuance. If the

 8   Notes were issued to a conventional lender, the proceeds would be used to pay Goodwin and the

 9   Other Professionals in cash. The only distinctions between what would otherwise be a very

10   typical and favorable transaction and the one contemplated by the Motion are (1) Goodwin will

11   hold the Notes, and (2) the Other Professionals will not be paid in full. The fact that Goodwin

12   will be the holder of the Notes, argue both the United States Trustee and Uber, should make

13   issuance of the Notes impermissible. That is not the law.

14               The starting point in the Ninth Circuit must necessarily be In re Knudsen Corp., 84

15   B.R. 668 (BAP 9th Cir. 1988). In Knudsen, the Bankruptcy Appellate Panel approached the issue

16   before it from a very practical standpoint and refused to reject what was then an atypical

17   compensation arrangement based on rigid adherence to processes specifically included in the

18   Bankruptcy Code:

19               the Trustee ignores the problem, arising especially in large cases, that
20               when counsel must wait an extended period for payment, counsel is
                 essentially compelled to finance the reorganization. This result is
21               improper and may discourage qualified practitioners from participating
                 in bankruptcy cases; a result that is clearly contrary to Congressional
22               intent.
23   Knudsen at 672 (footnote omitted). Of course, in the Knudsen case, the Bankruptcy Appellate

24   Panel affirmed an order providing for monthly payment of counsel fees notwithstanding the 120-

25   day period specifically identified in section 331 of the Bankruptcy Court. Though the panel was

26   committed to the principle that “qualified practitioners [should be] participating in bankruptcy

27   cases”, it struggled not with counsel’s priority (as is the case here) but with the fact of early

28   payments; a fair reading of the case leaves no doubt that the issue was the court’s insistence that
     Page 13


 1   counsel’s fees would remain subject to review and were recoverable if and to the extent that fees

 2   were disallowed. Id. at 673. That is not an issue here.

 3              The Uber Objection maintains that issuance of the Notes to Goodwin remains

 4   impermissible. See Uber Objection at 5-9 (“The bottom line is that Goodwin is a bankruptcy

 5   professional whose compensation is governed by section 330. Goodwin is not a lender eligible

 6   for the protections of section 364.”) Yet the cases cited by Uber do not support this assertion.

 7   First, the section 330 issue can and should be dismissed summarily. Goodwin’s fees and

 8   expenses are subject to final review under section 330 of the Bankruptcy Code and will remain

 9   so if the Motion is granted. The proposed order is explicit on the point. Second, as the Knudsen

10   panel observed, in some cases – like the Chapter 11 Case – “counsel is essentially compelled to

11   finance the reorganization.” Goodwin is a lender whether the Motion is granted or not; there is

12   no statutory or policy reason that it cannot also be “eligible for the protections of section 364.”

13   The Uber Objection includes a lengthy string cite ostensibly demonstrating that courts forbid

14   debtors to satisfy professional fees with notes rather than cash, but most of those cases do not

15   meaningfully deal with circumstances even remotely similar to the facts presented in the

16   Motion.7

17              There have been a small number of cases in which the debtor has attempted to pay

18   attorneys’ fees ahead of lienholders and other claimants with priority. Thus, in In re W&W

19   Protection Agency, Inc., 200 B.R. 615, 619-20 (Bankr. S.D. Ohio 1996), at the outset of the case

20   general bankruptcy counsel sought a priming lien (ahead of a mortgage lender), post-petition

21   retainer payments, and a super-priority claim; the court denied the relief, noting with respect to

22   the superpriority request that “the elevation of Debtor's attorney's fees to a super-priority

23   7
              Knudsen, of course, affirmed monthly payment of fees; In re 5900 Associates, Inc., 468
24   F.3d 326, 328 (6th Cir. 2006) involved the validity of fees when no fee application had been
     filed; In re Intelogic Trace, Inc., 200 F.3d 382, 387 (5th Cir. 2000) addressed whether res
25   judicata applies to alleged malpractice for approved fees; In re Cal-Inland, Inc., 124 B.R. 551,
     552 (Bankr. D. Minn. 1991) considered a request for post-petition retainers under the Knudsen
26   standards; In re USHC, LLC, 456 B.R. 304, 308-09 (Bankr. W.D. Ky. 2011) also involved the
27   issuance of post-petition retainers; In re Fitzsimmons Trucking, Inc., 124 B.R. 556, 559 (Bankr.
     D. Minn. 1991) involved multiple issues around treatment of a prepetition retainer and payment
28   of expenses without review. Howard v. Zurich American Ins. Co., 547 U.S. 651, 655 (2006)
     includes dictum cited by Uber in a case without any clear application here.
     Page 14


 1   administrative expense senior to all others is not warranted under the circumstances of this

 2   case.” Id., emphasis supplied. In re Am. Resources Mgt. Corp., 51 B.R. 713, 719 (Bankr. D.

 3   Utah 1985), involved an attempt to prime an existing secured creditor’s lien with bankruptcy

 4   counsel fees, which the court denied because of the secured creditor’s position. Id. (refusing to

 5   permit payment of counsel fees from assets already “subject to liens”); see also In re Molycorp,

 6   Inc., 562 B.R. 67, 75 n.35 (Bankr. D. Del. 2017) (citing American Resources with approval). In

 7   In re Roamer Linen Supply, Inc., 30 B.R. 932, 935 (Bankr. S.D.N.Y. 1983), the court similarly

 8   refused an attempt to prime IRS and Bank claims with bankruptcy counsel’s fees. In each of

 9   these cases, the court considered the facts but – based on the prejudice to be suffered by

10   identified, specific interests – refused to countenance the payment of counsel’s fees ahead of

11   structurally senior creditors, usually lienholders. Indeed, on their facts any other holding would

12   be surprising.

13              The instant case is different in a number of ways. First, in each of the cases cited by

14   Uber, and certainly those discussed in the preceding paragraph, counsel was or appears to have

15   been general bankruptcy counsel under section 327(a). The cases do not appear to have involved

16   special litigation counsel retained pursuant to section 327(e), for which adversity to the estate is

17   only relevant “with respect to the matter on which” the attorney is employed. 11 U.S.C. §327(e).

18   Particularly with respect to special litigation counsel, section 328(a) expressly anticipates varied

19   terms; indeed, in cases involves prosecuting high-value claims on behalf of an estate,

20   contingency and similar arrangements with special counsel are common. See, e.g., Fann Contr.,

21   Inc. v. Garman Turner Gordon LLP, 593 B.R. 625, 628 (D. Nev. 2018) (contingency fees

22   ranging from 35% to 45% approved by Bankruptcy Court); In re Cedar Funding, Inc., Case No.

23   Case No. 08-52709 (Bankr. N.D. Cal.) (Judge Novack order dated December 10, 2010, approves

24   contingency counsel fees ranging from 33.3% to 40% of recovery); see also 11 U.S.C. §328(a)

25   (expressly providing for “reasonable terms and conditions of employment, including … on a

26   contingent fee basis”). Thus, at least with respect to special litigation counsel, providing post-

27   petition interest, priority, and covenants regarding cash usage fit neatly within the concept of

28   “reasonable terms and conditions.”
     Page 15


 1              Moreover, the instant facts are compelling. To the extent that its fees are ultimately

 2   approved by this Court, Goodwin will have a first-priority administrative claim regardless of

 3   whether it receives the Notes. 11 U.S.C. §503(b)(1). Except for the Other Professionals, all

 4   other administrative claims are being paid currently (see Order Granting Debtor’s Motion to

 5   Approve Chapter 11 Budget for the Use of Cash and Postpetition Income [Docket No. 316]) or,

 6   in the case of United States Trustee fees, have been carved out. The Other Professionals do not

 7   oppose the Motion because it represents a compromise among them and Goodwin: To the extent

 8   cash is available, some of the Other Professionals’ fees will be paid while Goodwin’s receivable

 9   will increase significantly. For that, the Other Professionals are willing to subordinate the

10   balance of their fees to Goodwin. There are no other creditors that will be prejudiced by the

11   issuance of the Notes to Goodwin.8

12          C. The Motion Is Fair to Goodwin and the Estate.

13              The Debtor has known for months that he needed to find liquidity to assure that the

14   Goodwin and its team would fully and competently prosecute the AVP. Uber asks the Debtor to

15   prove that “Goodwin intends to cease providing professional services to the Debtor if the terms

16   of Goodwin’s retention … are not modified.” In fact, the Debtor found other potential way of

17   paying Goodwin’s fees as early as September and October 2020 – most notably, by accepting

18   8
            Uber also relies on In re Peaches Records & Tapes, Inc., 102 B.R. 193, 196 (BAP 9th
19   Cir. 1989) to argue that post-petition interest is not payable on administrative claims, apparently
     unaware that this case since has been abandoned by the Bankruptcy Appellate Panel:
20
            The validity of Peaches Records is questionable since it relied in part on the
21          Panel's decision in In re Mark Anthony Construction, Inc., 78 B.R. 260 (9th
            Cir. BAP 1987), which was subsequently reversed. 886 F.2d 1101, 1106 (9th
22          Cir. 1989). See also, In re Colortex Industries, Inc., 19 F.3d 1371, 1379 n.9
23          (11th Cir. 1994) (criticizing Peaches Records on this basis). Indeed, the Ninth
            Circuit Court of Appeals not only allowed interest on an administrative claim
24          for taxes in Mark Anthony, it also allowed interest as part of an administrative
            claim where the debtor failed to turn over funds that were determined to be
25          held in trust and not property of the estate. In re Megafoods Stores, Inc., 163
            F.3d 1063, 1071-72 (9th Cir. 1998).
26

27   In re Cukierman, 242 B.R. 486, 491 (BAP 9th Cir. 1999). In any event, for the reasons discussed
     above, the Debtor submits that the Notes may bear interest and the fact that Goodwin would be
28   the holder should be immaterial.
     Page 16


 1   litigation or other third-party financing (at prevailing market rates as described in the Soong

 2   Declaration) or by converting Goodwin’s retention to a contingency or partial contingency-fee

 3   structure.9 Goodwin was never placed in the position in which it needed to threaten the Debtor

 4   with its resignation because the Debtor proactively approached Goodwin to assure that he would

 5   have the benefit of its representation and counsel through the resolution of the AVP.10

 6              The Debtor, after consulting with Goodwin and Google, concluded that the issuance

 7   of Notes bearing interest was far-and-away the best alternative for the estate in this Chapter 11

 8   Case. He circulated draft of the Term Sheet in early November 2020, and a robust set of

 9   negotiations among the Debtor, Goodwin, and Google followed. Those discussions resulted in

10   the final Term Sheet. It was not that alternatives did not exist; it was that that alternatives were

11   so clearly inferior from the standpoint of all parties in interest in the Chapter 11 Case.

12              The Motion represents a turnkey solution to the question of how the Debtor will

13   finance the Chapter 11 Case through judgment in the AVP. It balances the interests of the

14   Debtor, administrative creditors, unsecured creditors, and trial counsel. It follows directly from

15   tools specifically authorized by the Bankruptcy Code, and its application on these facts does no

16   violence to any constituency. Quite the contrary: It clears the way for a robust trial that, if

17   successful, will render the Debtor’s estate solvent and final resolution of the Chapter 11 Case

18   assured.

19   ///

20   ///

21   ///

22   ///

23   ///

24

25   9
              An irony, of course, is that under the prevailing party provision of the Indemnification
     Agreement, Uber may be the biggest beneficiary of the estate’s ability to avoid paying a
26   litigation funder, third-party lender, or Goodwin on a contingency-fee basis.
27   10
             While the Debtor does not purport to speak for Goodwin, it has arranged to have
     Goodwin representatives at the hearing on the Motion that can address questions or concerns
28   raised at the hearing.
     Page 17


 1                                           CONCLUSION

 2          WHEREFORE, the Debtor respectfully requests entry of an order granting the relief

 3   requested in the Motion and such other and further relief as the Court may deem just and proper.

 4   Dated: February 9, 2021                 KELLER BENVENUTTI KIM LLP

 5
                                             By: /s/ Tobias S. Keller
 6                                                  Tobias S. Keller
 7                                           Attorneys for Anthony S. Levandowski,
                                             Debtor and Debtor in Possession
 8

 9
10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
